DETAILED ACTION
Status of Claims
	This action is in response to the amendments to application 15/997750 filed on 06/21/2021. Claims 1-20 are pending. Claim 1-4, 7, 9-12, 15, and 17-20 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 06/21/2021 have been fully considered but they are not persuasive.
	Regarding independent claims 1, 9, and 17, Applicant argues the previously cited reference fails to disclose the amended limitation wherein the estimated confidence value in the object class is higher when two or more sensors agree on a preliminary classification and wherein the estimated confidence value for the object class is lower when the two or more The complexity of the driving environment can be classified with respect to the number of different types of objects in the environment. For instance, the vehicle 100 can be configured to determine the general type of one or more objects detected in the driving environment. For instance, the vehicle 100 can be configured to determine the general type of one or more objects detected in the driving environment. For instance, the vehicle 100 can determine whether a detected object is a vehicle, a vehicle, a pedestrian, a bicyclist, a motorcyclist, just to name a few possibilities. Therefore, Prokhorov teaches the limitation in its entirety in determining a confidence level of the object class in the subject vehicle environment.
	Applicant’s arguments, see page 11, filed 06/21/2021, with arguments regarding the rejection of claim 2 have been fully considered and are persuasive.  The 35 USC § 103 rejection of claim 2 has been withdrawn. 

Allowable Subject Matter
Claim 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8-10, 12, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. U.S. Patent No. 9,734,455 (“Levinson 455”) in view of Prokhorov et al. U.S. Pub. No. 2016/0252903 (“Prokhorov”) and Mishra et al. U.S. Pub. No. 2018/0338250 (“Mishra”).
Regarding claim 1 as best understood, Levinson 455 discloses a method implemented by an ego vehicle, the method comprising:
receiving, from a set of remote vehicles, a set of sensor data describing a set of preliminary heatmaps for a roadway environment, wherein the preliminary heatmaps included in the set of preliminary heatmaps describe objects in the roadway environment as observed by onboard sensors of individual remote vehicles included in the set of remote vehicles and preliminary confidence values that preliminary classifications of the objects are correct; (see at least [col. 40, line 64 - col. 41, line 5] Fig. 40 is a diagram depicting implementation of automated extraction of semantic information on heat map data over a period of time, according to some examples. In diagram 4000, over a period time 4015, inferred semantic classification based on object activity, over time, in or around a location in the region 3623 may be determined using heat map data generated from sensor system of the autonomous vehicles in a road network.) 
reconciling viewpoints in the set of preliminary heatmaps and a preliminary heatmap of the ego vehicle to form a combined heatmap that describes an estimated confidence value for a class associated with each corresponding object in the roadway environment as collectively observed by the onboard sensors of the set of remote vehicles and the ego vehicle, (see at least [Fig. 17] #1704 Extract fleet management data from a repository, the fleet management data including subsets of data for a pool of autonomous vehicles. [Fig. 5] #504 Correlate at least two subsets of sensor data (E.G, Integrate two or more of LIDAR, CAMARA, and RADAR data) AND #506  Derive at a processor data representing objects based on the least two subsets of sensor data [Fig. 2] #204 Detect data indicating an event associated with the vehicle having a calculated confidence level.) 
modifying an operation of the ego vehicle based on the combined heatmap (see at least [col. 14, line 4-15] Therefore, in this case, a confidence level may be such that a certainty of selecting an optimized path is less likely, whereby an optimized path may be determined as a function of the probability of facilitating collision-free travel, complying with traffic laws, providing a comfortable user experience (e.g., comfortable ride), and/or generating candidate trajectories on any other factor. As such, a request for an alternate path may be transmitted to a teleoperator computing device at 514. Thereafter, the teleoperator computing device may provide a planner with an optimal trajectory over which an autonomous vehicle may travel.)
The complexity of the driving environment can be classified with respect to the degree of agreement in data acquired by the sensor system 125. If data acquired by the sensor system 125 is identical or matches within a predetermined probability (e.g., about 85% or greater, about 90% or greater, about 95% or greater, etc.) or confidence level, the driving environment can be classified as being a low complexity environment. However, if data acquired by the sensor system 125 is not identical or does not match within a predetermined probability or confidence level, then the driving environment can be classified as being a high complexity environment. AND [¶ 0029] The complexity of the driving environment can be classified with respect to the number of different types of objects in the environment. For instance, the vehicle 100 can be configured to determine the general type of one or more objects detected in the driving environment. For instance, the vehicle 100 can be configured to determine the general type of one or more objects detected in the driving environment. For instance, the vehicle 100 can determine whether a detected object is a vehicle, a vehicle, a pedestrian, a bicyclist, a motorcyclist, just to name a few possibilities.)  
Thus, Levinson 455 discloses a method for a vehicle to generate a heatmap based on sensor data generated by an ego vehicle in the environment and identifying confidence levels associated with objects in an environment. Prokhorov teaches determining the correlation between two sensor subsets to determine confidence level.

Furthermore, Levinson 455 in view of Prokhorov fails to explicitly disclose directly sharing the combined heatmap to a remote set of fleet vehicles. However, Mishra teaches providing, by the ego vehicle, the combined heatmap directly to one or more of the remote vehicles included in the set of remote vehicles; and (see at least [¶ 0042] In some embodiments, a visual heatmap may be sent to an application running on a UE, or on a mobile vehicle system, or on a public safety vehicle device such as a law enforcement laptop, or on a car satellite navigation system, etc. In some embodiments, drones could be used for adding mesh nodes.)
Thus, Levinson 455 in view of Prokhorov discloses a method for a vehicle to generate a heatmap based on sensor data generated by an ego vehicle in the environment and identifying confidence levels associated with objects in an environment. Mishra teaches directly sharing the combined heatmap to a remote set of fleet vehicles.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levinson 455 in view of Prokhorov and incorporate the teachings of Mishra and directly share the combined heatmap to a remote vehicle. Doing so allows for efficient sharing of environment data to a vehicle.

Regarding claim 4
a preliminary estimate of a position of the objects within the roadway environment; (see at least [Abstract] Analysis may include processing of sensor data from the autonomous vehicle to generate heat maps indicative of a location of the detected object ( s ) in the region during the time period.)
 
Regarding claim 8 as best understood, Levinson 455 discloses method of claim 1, wherein the ego vehicle is a highly autonomous vehicle (see at least [col. 6, line 32-37] According to various examples, autonomous vehicle 109, and a fleet thereof, may be configurable to operate as a level 3 ("full self-driving automation," or L4) vehicle that can provide transportation on demand with the convenience and privacy of point-to-point personal mobility while providing the efficiency of shared vehicles.)

Regarding claim 9 as best understood, Levinson 455 discloses a system of an ego vehicle comprising: a processor that is communicatively coupled to a non-transitory memory, wherein the non-transitory memory stores computer code which, when executed by the processor, causes the processor to:
receive, from a set of remote vehicles, a set of sensor data describing a set of preliminary heatmaps for a roadway environment, wherein the preliminary heatmaps included in the set of preliminary heatmaps describe objects in the roadway environment as observed by onboard sensors of individual remote vehicles included in the set of remote vehicles and preliminary confidence values that preliminary classifications of the objects are correct; (see at least [col. 40, line 64 - col. 41, line 5] Fig. 40 is a diagram depicting implementation of automated extraction of semantic information on heat map data over a period of time, according to some examples. In diagram 4000, over a period time 4015, inferred semantic classification based on object activity, over time, in or around a location in the region 3623 may be determined using heat map data generated from sensor system of the autonomous vehicles in a road network.)
reconcile discrepancies in the set of preliminary heatmaps and a preliminary heatmap of the ego vehicle to form a combined heatmap that describes an estimated confidence value for an object class associated with each corresponding object in the roadway environment as Page 3 of 11collectively observed by the onboard sensors of the set of remote vehicles and the ego vehicle, (see at least [Fig. 17] #1704 Extract fleet management data from a repository, the fleet management data including subsets of data for a pool of autonomous vehicles. [Fig. 5] #504 Correlate at least two subsets of sensor data (E.G, Integrate two or more of LIDAR, CAMARA, and RADAR data) AND #506  Derive at a processor data representing objects based on the least two subsets of sensor data [Fig. 2] #204 Detect data indicating an event associated with the vehicle having a calculated confidence level.)
modify an operation of the ego vehicle based on the combined heatmap (see at least [col. 14, line 4-15] Therefore, in this case, a confidence level may be such that a certainty of selecting an optimized path is less likely, whereby an optimized path may be determined as a function of the probability of facilitating collision-free travel, complying with traffic laws, providing a comfortable user experience (e.g., comfortable ride), and/or generating candidate trajectories on any other factor. As such, a request for an alternate path may be transmitted to a teleoperator computing device at 514. Thereafter, the teleoperator computing device may provide a planner with an optimal trajectory over which an autonomous vehicle may travel.)
Levinson 455 fails to explicitly disclose determining the correlation between two sensor subsets to determine a confidence level. However, Prokhorov teaches wherein the estimated confidence value in the object class is higher when two or more sensors agree on a preliminary classification and wherein the estimated confidence value for the class is lower when two or more sensors disagree on the preliminary classification; (see at least [¶ 0031] The complexity of the driving environment can be classified with respect to the degree of agreement in data acquired by the sensor system 125. If data acquired by the sensor system 125 is identical or matches within a predetermined probability (e.g., about 85% or greater, about 90% or greater, about 95% or greater, etc.) or confidence level, the driving environment can be classified as being a low complexity environment. However, if data acquired by the sensor system 125 is not identical or does not match within a predetermined probability or confidence level, then the driving environment can be classified as being a high complexity environment. AND [¶ 0029] The complexity of the driving environment can be classified with respect to the number of different types of objects in the environment. For instance, the vehicle 100 can be configured to determine the general type of one or more objects detected in the driving environment. For instance, the vehicle 100 can be configured to determine the general type of one or more objects detected in the driving environment. For instance, the vehicle 100 can determine whether a detected object is a vehicle, a vehicle, a pedestrian, a bicyclist, a motorcyclist, just to name a few possibilities.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levinson 455 and incorporate the teachings of  Prokhorov and incorporate the determining the correlation between two sensor subsets to determine confidence level. Doing so allows the accurate identification of sensor accuracy and confidence.
Furthermore, Levinson 455 in view of Prokhorov fails to explicitly disclose directly sharing the combined heatmap to a remote set of fleet vehicles. However, Mishra teaches a system to provide, by the ego vehicle, the combined heatmap directly to one or more of the remote vehicles included in the set of remote vehicles; and (see at least [¶ 0042] In some embodiments, a visual heatmap may be sent to an application running on a UE, or on a mobile vehicle system, or on a public safety vehicle device such as a law enforcement laptop, or on a car satellite navigation system, etc. In some embodiments, drones could be used for adding mesh nodes.)
Thus, Levinson 455 in view of Prokhorov discloses a system for a vehicle to generate a heatmap based on sensor data generated by an ego vehicle in the environment and identifying confidence levels associated with objects in an environment. Mishra teaches directly sharing the combined heatmap to a remote set of fleet vehicles.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levinson 455 in view 

Regarding claim 10 as best understood, Levinson 455 discloses system of claim 9, wherein the combined heatmap includes a grid of squares and each square is associated with a class vector that stores estimated confidence values for object classes associated with corresponding objects in the roadway environment (see at least [col. 27, line 43-50] In some examples, an occupancy grid map 2515 may be generated. Data representing an occupancy grid map 2515 may be transmitted to the planner to further enhance path planning decisions (e.g., by reducing uncertainties). Further to diagram 2500, image camera data from one or more cameras 2574 are used to classify blobs in blob classifier 2520, which also receives blob data 2524 from segmentation processor 2523. AND [Fig. 17] #1704 Extract fleet management data from a repository, the fleet management data including subsets of data for a pool of autonomous vehicles. [Fig. 5] #504 Correlate at least two subsets of sensor data (E.G, Integrate two or more of LIDAR, CAMARA, and RADAR data) AND #506  Derive at a processor data representing objects based on the least two subsets of sensor data [Fig. 2] #204 Detect data indicating an event associated with the vehicle having a calculated confidence level.)

Regarding claim 12 as best understood, Levinson 455 discloses the system of claim 9, wherein the preliminary heatmap describes one or more of the following
a preliminary estimate of a position of the objects within the roadway environment; (see at least [Abstract] Analysis may include processing of sensor data from the autonomous vehicle to generate heat maps indicative of a location of the detected object ( s ) in the region during the time period.)
 
Regarding claim 16 as best understood, Levinson 455 discloses the system of claim 9, wherein the ego vehicle is a highly autonomous vehicle (see at least [col. 6, line 32-37] According to various examples, autonomous vehicle 109, and a fleet thereof, may be configurable to operate as a level 3 ("full self-driving automation," or L4) vehicle that can provide transportation on demand with the convenience and privacy of point-to-point personal mobility while providing the efficiency of shared vehicles.)

Regarding claim 17 as best understood, Levinson 455 discloses a computer program product of an ego vehicle comprising a non- transitory memory storing computer-executable code that, when executed by a processor, causes the processor to:
receive, from a set of remote vehicles, a set of sensor data describing a set of preliminary heatmaps for a roadway environment, wherein the preliminary heatmaps included in the set of preliminary heatmaps describe objects in the roadway environment as observed by onboard sensors of individual remote vehicles included in the set of remote vehicles and preliminary confidence values that preliminary classifications of the objects are correct; (see at least [col. 40, line 64 - col. 41, line 5] Fig. 40 is a diagram depicting implementation of automated extraction of semantic information on heat map data over a period of time, according to some examples. In diagram 4000, over a period time 4015, inferred semantic classification based on object activity, over time, in or around a location in the region 3623 may be determined using heat map data generated from sensor system of the autonomous vehicles in a road network.)
reconcile discrepancies in the set of preliminary heatmaps and a preliminary heatmap of the ego vehicle to form a combined heatmap that describes an estimated confidence value for an object class associated with each corresponding object in the roadway environment as collectively observed by the onboard sensors of the set of remote vehicles and the ego vehicle, (see at least [Fig. 17] #1704 Extract fleet management data from a repository, the fleet management data including subsets of data for a pool of autonomous vehicles. [Fig. 5] #504 Correlate at least two subsets of sensor data (E.G, Integrate two or more of LIDAR, CAMARA, and RADAR data) AND #506  Derive at a processor data representing objects based on the least two subsets of sensor data [Fig. 2] #204 Detect data indicating an event associated with the vehicle having a calculated confidence level.)
modify an operation of the ego vehicle based on the combined heatmap (see at least [col. 14, line 4-15] Therefore, in this case, a confidence level may be such that a certainty of selecting an optimized path is less likely, whereby an optimized path may be determined as a function of the probability of facilitating collision-free travel, complying with traffic laws, providing a comfortable user experience (e.g., comfortable ride), and/or generating candidate trajectories on any other factor. As such, a request for an alternate path may be transmitted to a teleoperator computing device at 514. Thereafter, the teleoperator computing device may provide a planner with an optimal trajectory over which an autonomous vehicle may travel.) 
The complexity of the driving environment can be classified with respect to the degree of agreement in data acquired by the sensor system 125. If data acquired by the sensor system 125 is identical or matches within a predetermined probability (e.g., about 85% or greater, about 90% or greater, about 95% or greater, etc.) or confidence level, the driving environment can be classified as being a low complexity environment. However, if data acquired by the sensor system 125 is not identical or does not match within a predetermined probability or confidence level, then the driving environment can be classified as being a high complexity environment. AND [¶ 0029] The complexity of the driving environment can be classified with respect to the number of different types of objects in the environment. For instance, the vehicle 100 can be configured to determine the general type of one or more objects detected in the driving environment. For instance, the vehicle 100 can be configured to determine the general type of one or more objects detected in the driving environment. For instance, the vehicle 100 can determine whether a detected object is a vehicle, a vehicle, a pedestrian, a bicyclist, a motorcyclist, just to name a few possibilities.)
Thus, Levinson 455 discloses a non-transitory medium for a vehicle to generate a heatmap based on sensor data generated by an ego vehicle in the environment and identifying confidence levels associated with objects in an environment. Prokhorov teaches determining the correlation between two sensor subsets to determine confidence level.

Furthermore, Levinson 455 in view of Prokhorov fails to explicitly disclose directly sharing the combined heatmap to a remote set of fleet vehicles. However, Mishra teaches a non-transitory medium to provide the combined heatmap directly to one or more of the remote vehicles included in the set of remote vehicles; and (see at least [¶ 0042] In some embodiments, a visual heatmap may be sent to an application running on a UE, or on a mobile vehicle system, or on a public safety vehicle device such as a law enforcement laptop, or on a car satellite navigation system, etc. In some embodiments, drones could be used for adding mesh nodes.)
Thus, Levinson 455 in view of Prokhorov discloses a non-transitory medium for a vehicle to generate a heatmap based on sensor data generated by an ego vehicle in the environment and identifying confidence levels associated with objects in an environment. Mishra teaches directly sharing the combined heatmap to a remote set of fleet vehicles.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levinson 455 in view of Prokhorov and incorporate the teachings of Mishra and directly share the combined heatmap to a remote vehicle. Doing so allows for efficient sharing of environment data to a vehicle.

Regarding claim 18 as best understood, Levinson 455 discloses the computer program product of claim 17, wherein the combined heatmap includes a grid of squares and each square is In some examples, an occupancy grid map 2515 may be generated. Data representing an occupancy grid map 2515 may be transmitted to the planner to further enhance path planning decisions (e.g., by reducing uncertainties). Further to diagram 2500, image camera data from one or more cameras 2574 are used to classify blobs in blob classifier 2520, which also receives blob data 2524 from segmentation processor 2523. AND [Fig. 17] #1704 Extract fleet management data from a repository, the fleet management data including subsets of data for a pool of autonomous vehicles. [Fig. 5] #504 Correlate at least two subsets of sensor data (E.G, Integrate two or more of LIDAR, CAMARA, and RADAR data) AND #506  Derive at a processor data representing objects based on the least two subsets of sensor data [Fig. 2] #204 Detect data indicating an event associated with the vehicle having a calculated confidence level.)

Regarding claim 20 as best understood, Levinson 455 discloses the computer program product of claim 17, wherein the preliminary heatmap describes one or more of the following:
a preliminary estimate of a position of the objects Page 5 of 11within the roadway environment; (see at least [Abstract] Analysis may include processing of sensor data from the autonomous vehicle to generate heat maps indicative of a location of the detected object ( s ) in the region during the time period.)



Claims 3, 5, 11, 13, and 19 rejected under 35 U.S.C. 103 as being unpatentable over Levinson 455 in view of Prokhorov and Mishra as applied to claim 1, 9, and 17 above, and further in view of Levinson et al.  U.S. Patent No. 9,612,123 (“Levinson 123”).
Regarding claim 3 as best understood, Levinson 455 in view of Prokhorov and Mishra discloses the method with respect to claim 2. Levinson 455 fails to explicitly disclose the method where the preliminary heatmap includes a bounding box around objects showing information about said object such as velocity, confidence value and the class of the object.
However, Levinson 123 teaches the method of claim 1, wherein the preliminary heatmap is a two- dimensional electronic map that includes a bounding box around each object identified in the roadway environment and each bounding box describes a position of the object included therein, a velocity of the object included therein, and the estimated confidence value and the object class included therein (see at least [col. 29, line 38-43] Static obstacle data 2672 may be formed as part of an obstacle map (e.g., a 2D occupancy map), and dynamic obstacle data 2674 may be formed to include bounding boxes with data indicative of velocity and classification type. Dynamic obstacle data 2674, at least in some cases, includes 2D dynamic obstacle map data.)
Thus, Levinson 455 in view of Prokhorov and Mishra discloses a method for removing missed and uncertain detection of an object present in the preliminary heatmap for an individual remote vehicle. Levinson 123 teaches a method where the preliminary heatmap includes a bounding box around objects showing information about said object such as velocity, confidence value and the class of the object.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Levinson 455 in view 

	Regarding claim 5 as best understood, Levinson 455 in view of Prokhorov and Mishra discloses the method with respect to claim 2. Levinson 455 fails to explicitly disclose the method where the preliminary heatmap is applied as a voxel map to a three-dimensional space.
However, Levinson 123 teaches the method of claim 1, wherein the preliminary heatmaps each represent a probability distribution over a likely class of each voxel in the preliminary heatmaps and the combined heatmap is a voxel map that is applied to a three-dimensional space (see at least [col. 41, line 21-38] Integrator 3651 may be configured to generate 3-D models of a cityscape (or any external object feature) as probabilistic maps, whereby map data may represent probability distributions over one or more environmental properties. For example, the probabilistic map may be formed using laser intensity (e.g., average laser intensity or reflectivity) and variances of infrared remittance value at distances or points in space relative to a pose of an autonomous vehicle. A data structure for storing map data may include a number of cells that include, for example, an intensity average value and a variance value. In some examples, this or any other data structure may also include a number of cells for storing 3-D map data, such as color data (e.g., RGB values or other color space values), texture data, reflectance data, or any other surface characteristic or attribute data (e.g., specular data). A cell that is configured to store map-related data may be implemented as a voxel or as a 3-D tile, according to some examples.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Levinson 455 in view of Prokhorov and Mishra to incorporate the teachings of Levinson 123 and include a method where the preliminary heatmap is applied as a voxel map to a three-dimensional space. Doing so allows for a more client-friendly environment representation.

Regarding claim 11 as best understood, Levinson 455 in view of Prokhorov and Mishra discloses the system with respect to claim 10. Levinson 455 fails to explicitly disclose the system where the preliminary heatmap includes a bounding box around objects showing information about said object such as velocity, confidence value and the class of the object.
However, Levinson 123 teaches the system of claim 9, wherein the preliminary heatmap is a two- dimensional electronic map that includes a bounding box around each object identified in the roadway environment and each bounding box describes a position of the object included therein, a velocity of the object included therein, and the estimated confidence value and the object class included therein (see at least [col. 29, line 38-43] Static obstacle data 2672 may be formed as part of an obstacle map (e.g., a 2D occupancy map), and dynamic obstacle data 2674 may be formed to include bounding boxes with data indicative of velocity and classification type. Dynamic obstacle data 2674, at least in some cases, includes 2D dynamic obstacle map data.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Levinson 455 in view of Prokhorov and Mishra to incorporate the teachings of Levinson 123 and include a preliminary heatmap that includes a bounding box around objects showing information about said object such as velocity, confidence value and the class of the object. Doing so allows for efficient data gathering and relaying to the vehicle operator.

Regarding claim 13 as best understood, Levinson 455 in view of Prokhorov and Mishra discloses the method with respect to claim 9. Levinson 455 fails to explicitly disclose the method where the preliminary heatmap is applied as a voxel map to a three-dimensional space.
However, Levinson 123 teaches the system of claim 9, wherein the preliminary heatmaps each represent a probability distribution over a likely class of each voxel in the preliminary heatmaps and the combined heatmap is a voxel map that is applied to a three-dimensional space (see at least [col. 41, line 21-38] Integrator 3651 may be configured to generate 3-D models of a cityscape (or any external object feature) as probabilistic maps, whereby map data may represent probability distributions over one or more environmental properties. For example, the probabilistic map may be formed using laser intensity (e.g., average laser intensity or reflectivity) and variances of infrared remittance value at distances or points in space relative to a pose of an autonomous vehicle. A data structure for storing map data may include a number of cells that include, for example, an intensity average value and a variance value. In some examples, this or any other data structure may also include a number of cells for storing 3-D map data, such as color data (e.g., RGB values or other color space values), texture data, reflectance data, or any other surface characteristic or attribute data (e.g., specular data). A cell that is configured to store map-related data may be implemented as a voxel or as a 3-D tile, according to some examples.)
Thus, Levinson 455 in view of Prokhorov and Mishra discloses a system for removing missed and uncertain detection of an object present in the preliminary heatmap for an individual remote vehicle. Levinson 123 fails to explicitly disclose the system where the preliminary heatmap is applied as a voxel map to a three-dimensional space.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Levinson 455 in view of Prokhorov and Mishra to incorporate the teachings of Levinson 123 and include a method where the preliminary heatmap is applied as a voxel map to a three-dimensional space. Doing so allows for a more client-friendly environment representation.

Regarding claim 19 as best understood Levinson 455 in view of Prokhorov and Mishra discloses the computer program with respect to claim 18. Levinson 455 fails to explicitly disclose the computer program where the preliminary heatmap includes a bounding box around objects showing information about said object such as velocity, confidence value and the class of the object.
Static obstacle data 2672 may be formed as part of an obstacle map (e.g., a 2D occupancy map), and dynamic obstacle data 2674 may be formed to include bounding boxes with data indicative of velocity and classification type. Dynamic obstacle data 2674, at least in some cases, includes 2D dynamic obstacle map data.)
Thus, Levinson 455 in view of Prokhorov and Mishra discloses a computer program for removing missed and uncertain detection of an object present in the preliminary heatmap for an individual remote vehicle. Levinson 123 teaches a computer program where the preliminary heatmap includes a bounding box around objects showing information about said object such as velocity, confidence value and the class of the object.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Levinson 455 in view of Prokhorov and Mishra to incorporate the teachings of Levinson 123 and include a preliminary heatmap that includes a bounding box around objects showing information about said object such as velocity, confidence value and the class of the object. Doing so allows for efficient data gathering and relaying to the vehicle operator.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson 455 in view of Prokhorov and Mishra as applied to claim 1 and 9 above, Shale-Shwartz International Pub. No: WO 2018/132608 (“Shale-Shwartz”).
Regarding claim 6 as best understood, Levinson 455 discloses the method of claim 1, wherein the combined heatmap removes one or more of the following that are present in the preliminary heatmap for an individual remote vehicle: a missed detection of an object; and an uncertain detection of an object (see at least [col. 43, line 9-12] Map data (e.g., one or more map tiles) and/or route data (e.g., RNDF) may be updated to reflect the change in region 3624 (e.g., the confidence level indicates a change has occurred)).
Levinson 455 in view of Prokhorov and Mishra fails to explicitly disclose a method wherein the combined heatmap removes an occlusion present in the preliminary heatmap. However, Shale-Shwartz teaches a method: wherein the combined heatmap removes one or more of the following that are present in the preliminary heatmap for an individual remote vehicle: an occlusion (see at least [¶ 005] Consistent with a disclosed embodiment, a navigation system for a host vehicle may include at least one processing device programmed to receive, from a camera, a plurality of images representative of an environment of the host vehicle; analyze the plurality of images to identify at least one pedestrian occlusion zone in an environment of the host vehicle; and cause a navigational change for the host vehicle based on the identified at least one pedestrian occlusion zone.)
Thus, Levinson 455 in view of Prokhorov and Mishra discloses a method for removing missed and uncertain detection of an object present in the preliminary heatmap for an individual remote vehicle. Shale-Shwartz teaches the above method to also detect and account for hidden objects and make necessary changes to the combined map data used by the autonomous vehicle.


Regarding claim 14 as best understood, Levinson 455 discloses the system of claim 9, wherein the combined heatmap removes one or more of the following that are present in the preliminary heatmap for an individual remote vehicle: a missed detection of an object; and an uncertain detection of an object (see at least [col. 43, line 9-12] Map data (e.g., one or more map tiles) and/or route data (e.g., RNDF) may be updated to reflect the change in region 3624 (e.g., the confidence level indicates a change has occurred)).
Levinson 455 in view of Prokhorov and Mishra fails to explicitly disclose a system wherein the combined heatmap removes an occlusion present in the preliminary heatmap. However, Shale-Shwartz teaches a system wherein the combined heatmap removes one or more of the following that are present in the preliminary heatmap for an individual remote vehicle: an occlusion (see at least [¶005] Consistent with a disclosed embodiment, a navigation system for a host vehicle may include at least one processing device programmed to receive, from a camera, a plurality of images representative of an environment of the host vehicle; analyze the plurality of images to identify at least one pedestrian occlusion zone in an environment of the host vehicle; and cause a navigational change for the host vehicle based on the identified at least one pedestrian occlusion zone).

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Levinson 455 in view of Prokhorov and Mishra to incorporate the teachings of Shale-Shwartz to detect and remove hidden objects from the combined heatmap. Doing so allows for detection of hidden objects from the sensors onboard the remote vehicle and safer operation of the autonomous vehicle.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson 455 in view of Prokhorov and Mishra as applied to claim 1 and 9 above, and further in view of Callender et al. U.S. Pub. No. 2019/0164319 (“Callender”).
Regarding claim 7 as best understood, Levinson 455 in view of Prokhorov and Mishra discloses the method with respect to claim 1. Levinson 455 fails to explicitly disclose the method wherein the viewpoints in the set of preliminary heatmaps and the preliminary heatmap are reconciled by being added together based on the class and normalized.
However, Callender teaches the method of claim 1, wherein the viewpoints in the set of preliminary heatmaps and the preliminary heatmap are reconciled by being added together based on the object class and normalized (see at least [¶ 0038] According to embodiments, the mapping engine 145 can receive the visual data layer 141 generated by the image processing engine 140 and overlay the visual data layer 141 with a map layer. The mapping engine 145 can generate the map layer using map tiles 197 received from the network system 190 and/or map tiles 156 cached in the map cache 155. Like the subdivisions of the service region, the map tiles 197 and 156 can be hexagonal in shape. The mapping engine 145 can stitch together map tiles 197 and/or map tiles 156 to generate a map layer. The map layer can depict geographic, navigational and other features to be rendered on the GUI map feature.)
Thus, Levinson 455 in view of Prokhorov and Mishra discloses a method for removing missed and uncertain detection of an object present in the preliminary heatmap for an individual remote vehicle. Callender teaches the method wherein the viewpoints in the set of preliminary heatmaps and the preliminary heatmap are reconciled by being added together based on the class and normalized.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Levinson 455 in view of Prokhorov and Mishra to incorporate the teachings of Callender wherein the viewpoints in the set of preliminary heatmaps and the preliminary heatmap are reconciled by being added together based on the class and normalized. Doing so allows for efficient data gathering and relaying to the vehicle operator.

Regarding claim 15 as best understood, Levinson 455 in view of Prokhorov and Mishra discloses the method with respect to claim 1. Levinson 455 fails to explicitly disclose the system wherein the viewpoints in the set of preliminary heatmaps and the preliminary heatmap are reconciled by being added together based on the class and normalized.
However, Callender teaches the system of claim 9, wherein the discrepancies in the set of preliminary heatmaps and the preliminary heatmap are reconciled by being added together based on the object class and normalized (see at least [¶ 0038] According to embodiments, the mapping engine 145 can receive the visual data layer 141 generated by the image processing engine 140 and overlay the visual data layer 141 with a map layer. The mapping engine 145 can generate the map layer using map tiles 197 received from the network system 190 and/or map tiles 156 cached in the map cache 155. Like the subdivisions of the service region, the map tiles 197 and 156 can be hexagonal in shape. The mapping engine 145 can stitch together map tiles 197 and/or map tiles 156 to generate a map layer. The map layer can depict geographic, navigational and other features to be rendered on the GUI map feature.)
Thus, Levinson 455 in view of Prokhorov and Mishra discloses a system for removing missed and uncertain detection of an object present in the preliminary heatmap for an individual remote vehicle. Callender teaches the system wherein the viewpoints in the set of preliminary heatmaps and the preliminary heatmap are reconciled by being added together based on the class and normalized.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Levinson 455 in view of Prokhorov and Mishra to incorporate the teachings of Callender wherein the viewpoints in the set of preliminary heatmaps and the preliminary heatmap are reconciled by being added together based on the class and normalized. Doing so allows for efficient data gathering and relaying to the vehicle operator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604. The examiner can normally be reached Mon-Fri 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668